Citation Nr: 1140361	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  

In February 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In May 2010, the Board remanded both issues for additional development.  The RO subsequently granted service connection for tinnitus in a June 2011 rating decision, and assigned a 10 percent evaluation and an effective date of May 25, 2005.  The record does not reflect that the Veteran has expressed disagreement with either the rating or the assigned effective date.  As service connection has been granted, and the Veteran has not disagreed with any aspect of the June 2011 rating decision, any matter pertaining to tinnitus is not currently before the Board.    


FINDING OF FACT

The evidence supports a finding that the Veteran currently suffers from bilateral hearing loss that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing loss which he attributes to excessive noise exposure as a result of the constant "squelching and sudden loud changes in frequencies."  See notice of disagreement dated in February 2008.  He also stated that he was exposed to noise from generators as part of his duties.  DD 214 confirms the Veteran's military occupation specialty (MOS) as a multichannel communication equipment operator.  During the February 2010 Board hearing, the Veteran testified that he did not have hearing loss upon entering the military.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis or an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When an appellant does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet.  App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir. Sept. 14, 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include an August 1982 report of medical history that shows that the Veteran reported hearing loss in his left ear.  During the August 1982 separation examination, the examiner noted that the Veteran had a hearing deficiency in his left ear.  Audiology testing performed during the separation examination revealed:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
15
5
LEFT
30
15
15
25
25

VA medical records show that the Veteran complained of and was diagnosed as having sensorineural hearing loss.  Assessments dated in April 2006 and July 2007 diagnosed the Veteran with mild to moderate sensorineural hearing loss, bilaterally.  The April 2006 audiologist noted that the Veteran's hearing results were consistent with cochlear involvement exacerbated by aging but also that military noise exposure is likely a contributing factor.  The Veteran reported exposure to noise in service and denied occupational and recreational noise exposure among other things.  In July 2007, a VA audiology extern and the Chief of Audiology and Speech Pathology determined that the Veteran's results were consistent with aging and noise-induced cochlear pathology.  The opinion was that the Veteran's military noise exposure was more likely than not a contributing factor to his hearing impairment.  

During the February 2010 Board hearing, the Veteran testified that he first noticed hearing loss because he was looking at people's lips while they talked to understand what they were saying.  He testified that he did not have trouble hearing prior to entering service.  

In August 2010 the Veteran was accorded a compensation and pension (C&P) audiology examination.  During the examination the Veteran reported exposure to noises as a multichannel operator.  He also reported other exposures to deuce and a half trucks, generators, rifles, and grenade ranges.  He denied recreational noise exposure.  Audiology testing revealed as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
35
45
LEFT
25
30
40
45
45

The speech recognition score was 88 in both ears.  Middle ear testing suggested normal middle ear function.  Acoustic reflexes and decay could not be tested due to probe seal leaks, bilaterally.  The examiner determined that no medical follow up was needed.  Puretone thresholds were within normal limits from 250 Hertz to 500 Hertz , decreasing to a mild to moderate sensorineural hearing loss at 1000 Hertz to 8000 Hertz in the right ear.  Puretone thresholds were within normal limits from 250 Hertz to 500 Hertz, decreasing to a mild to moderately-severe sensorineural hearing loss at 1000 Hertz to 8000 Hertz in the left ear.  Speech recognition was good, bilaterally.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not (less than 50/50 probability) that the bilateral hearing loss was caused by or a result of military noise exposure.  She found that the Veteran has normal hearing in both ears upon separation of service.  She also found that puretone threshold shifts were suspected due to the thresholds being in the borderline normal hearing range, mostly in the left ear.  Citing a 2005 study on Military and Noise Exposure by the Institute of Medicine, the examiner indicated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  

The Board notes that hearing loss is a condition, which is capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has reported that his current bilateral hearing loss is caused by acoustic noise exposure in service.  Having witnessed the demeanor of the Veteran at a personal hearing, the Board finds his statements competent, credible, and probative because the presence of hearing loss is not a determination "medical in nature" and is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra.  His statements regarding noise exposure in service are also considered competent, credible and probative.  As the Board has no reason to disbelieve the Veteran, the Board finds that the Veteran is competent and credible to comment on the date of onset of symptoms of his hearing loss condition.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the record also contains two VA medical statements relating the Veteran's bilateral hearing loss to military noise exposure.  

The VA examination confirms that the Veteran has a current bilateral hearing loss disorder.  Moreover, the Veteran credibly stated that he did not have a bilateral hearing loss prior to entering service.  Upon considering the negative VA medical opinion, the outpatient medical evidence linking the Veteran's hearing loss to service, and the Veteran's statements, the Board finds that the evidence is at least in equipoise.  It is noted that at the time of separation, a hearing deficit in the left ear was noted upon examination, and the Veteran had a 20 decibel hearing loss at 2000 Hertz with respect to the right ear.  The Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board finds that the opinions included in the VA outpatient treatment records are entitled to probative weight because the clinicians considered the Veteran's history of noise exposure in service, his age, and other factors and ultimately determined that noise exposure in service contributed to current hearing loss.  The VA examiner based her opinion in part on the fact that the Veteran did not meet the criteria set forth in 38 C.F.R. § 3.385 at the time of separation.  However, there is no such requirement.  Her opinion therefore is not given as much probative value as the opinions provided by the other VA clinicians.  Accordingly, in light of the evidence, including the Veteran's credible statements regarding excessive noise exposure in service and the VA opinions supporting a connection between current hearing loss and excessive noise exposure in service, service connection for bilateral hearing loss is warranted.  Therefore, granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303.

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


